           Case 1:21-cv-01192-NONE-EPG Document 5 Filed 08/20/21 Page 1 of 3


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   PRECILIANO TOMAS CHAIDEZ,                              Case No. 1:21-cv-01192-EPG-HC

 9                   Petitioner,                            FINDINGS AND RECOMMENDATION TO
                                                            DISMISS PETITION FOR WRIT OF
10           v.                                             HABEAS CORPUS

11   CALIFORNIA DEPARTMENT OF                               ORDER DIRECTING CLERK OF COURT
     CORRECTIONS & REHABILITATION,                          TO ASSIGN DISTRICT JUDGE
12
                     Respondent.
13

14

15           Petitioner Preciliano Tomas Chaidez is a state prisoner proceeding pro se with a petition

16 for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Given that the instant petition challenges

17 conditions of confinement and thus, is not cognizable in federal habeas corpus, the undersigned

18 recommends that the petition be dismissed.

19                                                     I.

20                                              DISCUSSION

21           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

22 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

23 to file a response, if it “plainly appears from the petition and any attached exhibits that the

24 petitioner is not entitled to relief in the district court.” See McFarland v. Scott, 512 U.S. 849, 856

25 (1994).

26           A. Federal Habeas Corpus Jurisdiction

27           By statute, federal courts “shall entertain an application for a writ of habeas corpus in

28 behalf of a person in custody pursuant to the judgment of a State court only on the ground that he


                                                       1
              Case 1:21-cv-01192-NONE-EPG Document 5 Filed 08/20/21 Page 2 of 3


 1 is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 2 § 2254(a). A claim is cognizable in habeas when a prisoner challenges “the fact or duration of his

 3 confinement” and “seeks either immediate release from that confinement or the shortening of its

 4 duration.” Preiser v. Rodriguez, 411 U.S. 475, 489 (1973). In contrast, a civil rights action

 5 pursuant to 42 U.S.C. § 1983 is the proper method for a prisoner to challenge the conditions of

 6 confinement. McCarthy v. Bronson, 500 U.S. 136, 141–42 (1991); Preiser, 411 U.S. at 499.

 7              In the instant petition, Petitioner asserts claims regarding the destruction of Petitioner’s

 8 personal property when he arrived at Wasco State Prison. (ECF No. 1 at 5–6).1 Petitioner does

 9 not challenge any aspect of his underlying criminal conviction or sentence or the fact or duration

10 of his confinement. The Ninth Circuit has “long held that prisoners may not challenge mere

11 conditions of confinement in habeas corpus.” Nettles v. Grounds, 830 F.3d 922, 933 (9th Cir.

12 2016) (en banc) (citing Crawford v. Bell, 599 F.2d 890, 891–92 (9th Cir. 1979)). As Petitioner’s

13 claims do not fall within “the core of habeas corpus,” Preiser, 411 U.S. at 487, they must be

14 brought under 42 U.S.C. § 1983, Nettles, 830 F.3d at 931. Accordingly, Petitioner has failed to

15 state a cognizable claim for federal habeas corpus relief.

16              B. Conversion to § 1983 Civil Rights Action

17              “If the complaint is amenable to conversion on its face, meaning that it names the correct

18 defendants and seeks the correct relief, the court may recharacterize the petition so long as it

19 warns the pro se litigant of the consequences of the conversion and provides an opportunity for
20 the litigant to withdraw or amend his or her complaint.” Nettles, 830 F.3d at 936 (quoting Glaus

21 v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005)). The Court notes that habeas corpus and

22 prisoner civil rights actions differ in a variety of respects, such as the proper defendants, filing

23 fees, exhaustion requirements, and restrictions on future filings (e.g., the Prison Litigation

24 Reform Act’s three-strikes rule). Nettles, 830 F.3d at 936 (citing Robinson v. Sherrod, 631 F.3d

25 839, 841 (7th Cir. 2011); Glaus, 408 F.3d at 388).

26              In addition to the instant federal habeas petition, Petitioner has also filed a § 1983

27 complaint in this Court that is proceeding in Chaidez v. California Department of Corrections &

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
               Case 1:21-cv-01192-NONE-EPG Document 5 Filed 08/20/21 Page 3 of 3


 1 Rehabilitation, No. 1:21-cv-01189-BAM.2 Petitioner’s pending § 1983 complaint largely mirrors

 2 the instant habeas petition regarding the destruction of Petitioner’s personal property when he

 3 arrived at Wasco State Prison. Accordingly, the undersigned finds that it would be inappropriate

 4 to construe the instant federal habeas petition as a civil rights complaint under 42 U.S.C. § 1983

 5 given that conversion would result in a duplicative action.

 6                                                              II.

 7                                         RECOMMENDATION & ORDER

 8              Accordingly, the undersigned HEREBY RECOMMENDS that that the petition for writ

 9 of habeas corpus be dismissed.

10              Further, the Clerk of Court is DIRECTED to randomly assign a District Court Judge to

11 the present matter.

12              This Findings and Recommendation is submitted to the assigned United States District

13 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

14 Rules of Practice for the United States District Court, Eastern District of California. Within

15 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

16 written objections with the court and serve a copy on all parties. Such a document should be

17 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

18 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

19 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified
20 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

21 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
   IT IS SO ORDERED.
22

23          Dated:      August 19, 2021                                    /s/
                                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27
     2
         The Court may take judicial notice of its own records in other cases. United States v. Wilson, 631 F.2d 118, 119
28 (9th Cir. 1980).


                                                                 3
